MEMORANDUM **
Augustin Mercado Martinez appeals the 151-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute and to distribute methamphetamine, in violation of 21 U.S.C. § 846. We have jurisdiction pursuant to 18 U.S.C. § 3742, and we affirm.
Martinez contends that the district court erred by denying his request for a two-level downward adjustment for minor role. We disagree. The district court did not clearly err, because Martinez failed to carry his burden of proving by a preponderance of the evidence that he was “substantially less culpable than the average participant” in the offense. See U.S.S.G. § 3B1.2, cmt. n. 3 (2002); United States v. Davis, 36 F.3d 1424, 1436-37 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.